Beck, Mack & Oliver LLC Code of Ethics W:\g.dunham\Compliance\NEW COMPLIANCE PROGRAM 8_07\Manual\Code of Ethics_V2_3_19_09.docPage Beck, Mack & Oliver LLC Beck, Mack & Oliver LLC Code of Ethics I. Introduction A.General Principles Regarding the Code of Ethics The Code of Ethics (the “Code”) is designed to outline the fundamental expectations that Beck, Mack & Oliver LLC (“BMO” or the “firm”) has for its employees and to serve as a guideline for employee conduct towards firm clients and the BMO Partners Fund, L.P. (the “Fund”). While this Code of Ethics is designed to address identified conflicts and potential conflicts, it cannot possibly be written broadly enough to cover all potential situations.In this regard, all members and employees (“Access Persons”) are expected to adhere not only to the letter, but also the spirit, of the policies contained herein.In addition, the Code should not be so limited to provisions contained herein, but rather incorporates by reference other documents including, but not limited to, Insider Trading Prohibition, Procedures Manual and the Employee Handbook. The Code’s underlying intention is to protect the interests of the client and secondarily to uphold the reputation of the firm by preventing any employee from violating securities laws.The Code specifically acknowledges the following: 1. Firm employees are in a position of trust and must act with complete propriety at all times by placing the interests of the client first; 2. The principle that investment advisory personnel should not take inappropriate advantage of their positions; 3. The fiduciary principle that information concerning the identity of security holdings and financial circumstances of clients is confidential; 4. The principle that independence in the investment decision-making process is paramount; 5. It is the duty of each employee to uphold federal securities laws; and 6. It is the expressed intention of the Code to educate employees regarding proper conduct and establish procedures to verify the Code’s enactment. B.Persons Covered by the Code For the purposes of this document, the term “supervised persons” shall include all employees of the firm. In addition, since all employees essentially have access to confidential nonpublic information, all employees will also be considered “Access Persons” (as defined above). Access Person is further defined to include the person’s immediate family (including any relative by blood or marriage living in the employee’s household) and any account in which he or she has a direct or indirect beneficial interest. C.Securities Covered by the Code “Covered Security” has the meaning set forth in Section2(a)(36) of the Act, except that it shall not include direct obligations of the Government of the United States; bankers’ acceptances, bank certificates of deposit, commercial paper, and high-quality short-term debt instruments, including repurchase agreements; or shares issued by registered open-end investment companies.A high-quality short-term debt instrument is one with a maturity at issuance of less than 366 days and that is rated in one of the two highest rating categories by a nationally recognized statistical rating organization. Covered Security includes options on securities, as well as all types of limited partnerships, foreign unit trusts and foreign mutual funds, private investment funds, hedge funds, and investment clubs. The restrictions contained in this Code of Ethics apply to all securities in which an Access Person has any direct or indirect “beneficial ownership”1 and may encompass transactions in securities that are not effected in employee accounts, such as transactions effected for the account of another individual or entity (such as a spouse or minor children) if the Access Person may share in the profit from the transaction. D.Broad Applicability of the Code The restrictions and requirements contained in this Code of Ethics are in addition to, not in lieu of, other policies in place at BMO but particularly securities transactions and receipt and use of material inside (nonpublic) information. E. Definitions 1. “IPO” means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act. 2. “Limited Offering” means an offering exempt from registration under the Securities Act of 1933 pursuant to Section 4(2), 4(6) or Rule 504, 505 or 506. 3. “Portfolio Manager” includes only members or employees of BMO having direct responsibility and authority to make investment decisions on behalf of the Fund or a BMO client. 4. A security is “being considered for purchase or sale” when (i) an order for purchase or sale of the security has been placed on behalf of a client or (ii) a security is recommended in the most recent research meeting and put on the Research List posted at the trading desk, for a period of three days thereafter. II.Duty to the Client All Access Persons, in all manner of conduct, owe a fiduciary duty to BMO Partners Fund, L.P. (the “Fund”) for which BMO serves as investment adviser and all other clients for whom BMO has discretionary authority. The fundamental standard to be followed in personal conduct is that Access Persons may not take inappropriate advantage of their positions.All personal securities transactions by Access Persons must be conducted in such a manner as to avoid any actual or potential conflict of interest between the Access Person’s interest and the interests of the client, or any abuse of an Access Person’s position of trust and responsibility. Access Persons are not permitted: A. To defraud a client in any manner; B. To mislead any client including by making a statement that omits material facts; C. To engage in any act, practice or course of conduct which operates or would operate as a fraud or deceit upon such client; D. To engage in any manipulative practice with respect to any client; or E. To engage in any manipulative practice with respect to securities, including price manipulation. III.Conflicts of Interest BMO has an affirmative duty of care, loyalty, honesty and good faith to act in the best interest of its clients. Compliance with this duty can be achieved by avoiding conflicts of interest by fully disclosing all material facts concerning any conflict. Employees must avoid situations that have even the appearance of conflict or impropriety.
